 In the Matter of PHILLIPS PETROLEUM COMPANYandINTERNATIONALUNION OF OPERATING ENGINEERS, LOCAL 351Case No. 16-R-719.DecidedDecember 24,1943Mr. M. W. Eddleman,of Bartlesville, Okla., for the Company.Mr. Harry Cochran,of Borger, Tex., for the Union.Miss Frances Lopinsky,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by International Union of OperatingEngineers, Local 351, herein called the Union, alleging that a questionaffectingcommerce had arisen concerning the representation of em-ployees of Phillips Petroleum Company, Borger, Texas, herein calledthe Company, the National Labor Relations Board consolidated thepetition herein with another petition filed by the Union coveringother employees of the Company 1 and provided for an appropriatehearing upon due notice before Robert F. Proctor, Trial Examiner.Said hearing was held at Amarillo, Texas, on November 9, 1943.TheCompany and the Union appeared, participated, and were affordedfull opportunity to be heard, to examine and cross-examine witnesses,and to introduce evidence bearing on the issues.At the conclusionof- the hearing, the Company moved the dismissal of the petition,alleging that the Board lacks jurisdiction in this matter.For rea-sons hereinafter giver, the motion is denied.The Trial Examiner'srulings made at the hearing are free from prejudicial error and arehereby affirmed.All parties were afforded opportunity to file briefswith the Board.A motion made by the parties to sever the instantcasefrom Case No. 16-R-732 is hereby granted.Upon the entire record in the case, the Board makes the following :i CaseNo. 16-R-732,54 N. L. R. B. 86.54 N. L R. B., No. 10.51 52DECISIONS OF NATIONAL LABOR RELATIONS BOARDFINDINGS OF FACT1.THE BUSINESS OF THE COMPANYPhillips Petroleum Company, a Delaware corporation, maintainsits principal office at Bartlesville, Oklahoma, with branch plants andoffices located in various States.This proceeding concerns only theCompany's "Plains Plant" located at or near Borger, Texas, whereinbutane is processed to produce butadiene which is an essential elementin the manufacture of synthetic rubber.The only raw material usedin the Plains Plant is butane which is purchased and obtained, from theCompany's Borger Treater Plant which is located near the PlainsPlant.All of the butadiene produced by the Company is sold to theGoodrich Tire and Rubber Company which operates a synthetic rubberplant adjacent to the Plains Plant.The value of butane used by theCompany is estimated to be $1,801,800 annually.The average annualvalue of the butadiene produced at capacity operations is estimatedto be $11,000,000.The Company has been in operation since July 16,1943, and from that time to the time of the hearing used repair partsof a value of approximately $50,000, and supplies essential to theoperation of the plant of a value of approximately $350,000, of whichabout 25 percent has been purchased from places outside of the Stateof Texas..The Borger Treater Plant obtains 5 percent of the gasolineused in the manufacture of butane from the Company's wells in NewMexico, and the balance from the Company's wells in Texas.The Company denies that its operations affect commerce.TheCompany's raw materials are purchased and its product is sold withinthe State of its location; however a portion of its supplies and repairparts come to it front outside the State of Texas, and part of the butaneused by the Company has its origin in New Mexico.Moreover,although the record contains no specific data with respect to the ulti-mate destination of the rubber produced by the Goodrich Tire andRubber Company from the butadiene furnished by the Company,we take notice of the fact that the Goodrich Company's operationsare at least nation-wide in scope and that the manufacture of syntheticrubber is essential for war purposes.We further note that the PlainsPlant is merely a division of the Company which is admittedly engagedin interstate commerce.2We find that the operations of the Companyat its Plains Plant affect commerce within the meaning of the NationalLabor Relations Act.32SeeMatter of Phillips Petroleum Company,54 N L R B 86.3N L. R Bv.Eainblatt,306 U S 601;Matter of Spandsco Oil and Royalty Company,42 N L R B 042 PHILLIPS PETROLEUM COMPANY- 53 .II.THE ORGANIZATION INVOLVEDInternational Union of Operating Engineers, Local 351, is a labororganization affiliated with the American Federation of Labor, admit-ting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Company refused to recognize the Union as the exclusive bar-gaining representative of its employees because it doubted the appro-priateness of the unit requested by the Union.A statement of theField Examiner, introduced into evidence at the hearing, indicatesthat the Union represents a substantial number of the employees ofthe Company in the appropriate unit.4We find that a question affecting commerce has arisen concerningthe representation of the employees of the Company, within'the mean-ing of Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITThe Company and the Union agree that the appropriate unit shouldconsist of all the employees of the Phillips Petroleum Corporation'ssynthetic rubber plant at Borger, Texas, except janitors, supervisors,administrative, clerical, and technical employees, and the plant-pro-tection force.They further agree to the exclusion of certain employeesof the plant whose work renders them ineligible for' membership inthe Union.'The Company's agreement to the exclusion of these per-sons wasbased upon the dissimilarity of the work of these persons tothat of the employees included in the unit.The Union would furtherexclude all graduate engineers employed by the Company in whatevercapacity.The graduate engineers whom the Union would exclude areemployed not in a professional capacity, but as ordinary skilled work-men.The Union insists that these employees have been promisedrapid promotion to technical positions.However the record indicatesno support for the Union's position in this respect.The Companycontended that it makes no distinction between graduate engineersand other employees, and as this contention was borne out by the rec-ord, we perceive no reason for excluding graduate engineers as suchfrom the unit.We find that all employees of the Phillips Petroleum Corporation'ssynthetic rubber plant at Borger, Texas, but excluding janitors, ad-AThe Field Examiner reported that the Union submitted 92 authorization cards, all ofwhich bear apparently genuine original signatures,81 of which correspond with names ofpersons whose names appear on the Company's pay roll of August 31, 1943, which con-tained the names of 233 pemsons in the appropi late unitsThese employees are telephone operator,cook,draftsmen,general duty nurses,laundress,librarian,messengers, PBX operator,PBX iehef operator,warehouseman and buyer,juniordesign draftsman,and associate design draftsman DECISIONSOF NATIONALLABOR RELATIONS BOARDministrative, clerical, and technical employees, plant-protection em-ployees, and all supervisory employees with authority to hire, promote,discharge, discipline, or otherwise effect changes in the status of em-ployees, or effectively recommend such action, constitute 'a unit appro-priate for the purposes of collective bargaining within the meaningof Section 9 (b) of the Act .6V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-roll period immediately preceding the date of the Direction of Elec-tion herein, subject to the limitations and additions set forth in theDirection.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 3, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Phillips Petro-leum Company, Borger, Texas, an election by secret ballot shall be con-ducted as early as possible, but not later than thirty (30) days fromthe date of this Direction under the direction and supervision of theRegional Director for the Sixteenth Region, acting in this matter asagent for the National Labor Relations Board, and subject to ArticleIII, Sections 10 and 11, of said Rules and Regulations, among theemployees in the unit found appropriate in Section IV, above, whowere employed during the pay-roll period immediately preceding thedate of this Direction, including employees who did not work duringsaid pay-roll period because they were ill or on vacation or temporarilylaid off, and including employees in the, armed forces of the UnitedStates who present themselves in person at the polls, but excludingthose employees who have since quit or been discharged for cause andhave not been rehired or reinstated prior to the date of the election,to determine whether or not they desire to be represented by Interna-tional Union of Operating Engineers, Local 351, affiliated with theAmerican Federation of Labor, for the purposes of collective bargain-ing.MR. GERARD D. REILLY took no part in the consideration of the aboveDecision and Direction of Election.6 The parties agreed that this unit excludes the shift foreman whose work is supervisory,and includes the catalyst operators who we find are not supervisory employees.